                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Melvin Richard, Sr.,

              Petitioner,
                                                         Case No.: 1:16-cv-995
       v.
                                                         Judge Michael R. Barrett

Warden, London Correctional Institute,

              Respondent.


                                          ORDER

       This matter is before the Court on the Magistrate Judge’s May 25, 2018 Report

and Recommendation (“R&R”). (Doc. 13). The Magistrate Judge recommends denying

Petitioner’s petition for a writ of habeas corpus; denying Petitioner a certificate of

appealability; and denying petitioner leave to appeal in forma pauperis.

       The parties were given proper notice under Rule 72(b) of the Federal Rules of Civil

Procedure, including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. See United States v. Walters, 638 F.2d 947,

949-950 (6th Cir. 1981). Petitioner filed timely objections to the R&R. (Doc. 15).

       This Court shall consider objections to a magistrate judge's order on a

nondispositive matter and “shall modify or set aside any portion of the magistrate judge's

order found to be clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a). When

objections to a magistrate judge’s report and recommendation are received on a

dispositive matter, the assigned district judge “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3). After review, the district judge “may accept, reject, or modify the recommended
decision; receive further evidence; or return the matter to the magistrate judge with

instructions.” Id.; see also 28 U.S.C. § 636(b)(1).

       Petitioner brings this pro se habeas corpus action pursuant to 28 U.S.C. § 2254.

The Magistrate Judge set forth the factual and procedural background, as well as the

applicable legal standards, and the same will not be repeated here except to the extent

necessary to address Petitioner’s objections.

       In Grounds One and Two, Petitioner maintains that his convictions felonious

assault and assault were not supported by sufficient evidence and were against the

manifest weight of the evidence. In Ground Three, Petitioner maintains that the state trial

court erred in denying his motion for a new trial because insufficient evidence was

presented at trial to support his convictions. In Ground Four, Petitioner, maintains that

the record shows that “a minimum prison term of three years instead of six would have

properly served the principles and purposes of sentencing.” (Doc. 1).

       As to Ground Two, the Magistrate Judge explained that Petitioner’s claim that his

convictions were against the manifest weight of the evidence cannot be considered by

this Court. As to Grounds One and Three, the Magistrate Judge concluded that Petitioner

is not entitled to habeas relief based upon his sufficiency of evidence claims. As to

Ground Four, the Magistrate Judge explained that Petitioner is not entitled to federal

habeas relief based on a sentencing error because this Court lacks jurisdiction to consider

any claim that the trial court erred under Ohio law in determining that the imposition of

maximum sentences was warranted.




                                             2
       Petitioner’s objections center on his argument that there was insufficient evidence

for the jury to convict him of the felonious assault charge under Ohio Revised Code §

2903.11(A)(1).

       To begin, the Court finds no error in the Magistrate Judge’s determination that

Petitioner’s “manifest weight of evidence” claim is not cognizable in a § 2254 petition. As

the Sixth Circuit has recently explained:

       a manifest-weight-of-the-evidence argument is solely a creature of Ohio
       law, see Nash v. Eberlin, 258 F. App'x 761, 764 n.4 (6th Cir. 2007), and is
       distinct from an insufficient-evidence claim, which, while it may have a state-
       law analogue, see State v. Thompkins, 678 N.E.2d 541, 546 (Ohio 1997),
       is a constitutional claim alleging a violation of the Fourteenth Amendment's
       Due Process Clause, see Jackson v. Virginia, 443 U.S. 307, 316 (1979).
       The federal habeas statute provides relief to a state prisoner “only on the
       ground that [the prisoner] is in custody in violation of the Constitution or laws
       or treaties of the United States.” 28 U.S.C. § 2254(a). Thus, because a
       manifest-weight-of-the-evidence claim alleges only that one's conviction
       violates Ohio law, the claim is noncognizable in federal habeas
       proceedings.

Hoffman v. Lazaroff, No. 18-3439, 2018 WL 5849894, at *3 (6th Cir. Sept. 17, 2018).

       Turning to Petitioner’s insufficient-evidence claim, Petitioner argues that the

Magistrate Judge erred in concluding that there was sufficient evidence of “serious

physical harm” based on the testimony of Officer Layton. Petitioner explains that Officer

Layton’s testimony regarding the extent of his injuries were “beliefs” expressed to Officer

Layton by a non-testifying witness, Dr. David McGee. Petitioner argues that the State

was required to present medical testimony regarding the cause of the “serious physical

harm.” Petitioner also argues that the State did not present x-ray evidence showing

Officer Layton’s sprained thumb.

       As the Magistrate Judge explained, under Ohio Revised Code § 2901.01(A)(5),

serious harm includes any physical harm that involves some permanent incapacity or


                                              3
some temporary substantial incapacity or “[a]ny physical harm that involves acute pain of

such duration as to result in substantial suffering or that involves any degree of prolonged

or intractable pain.” Ohio Rev. Code § 2901.01(A)(5)(c) & (e). Ohio courts have held that

generally, “serious physical harm” exists where the victim sustained injuries necessitating

medical treatment. State v. Adams, 84 N.E.3d 155, 165 (Ohio Ct. App. 2016); see also

State v. Henry, 2016 WL 762573 (Ohio Ct. App. Feb. 25, 2016). The Magistrate Judge

concluded that the Ohio Court of Appeals reasonably determined that the prosecution

offered sufficient evidence for a rational trier of fact to find that Petitioner caused serious

physical harm to Officer Layton. In support of this conclusion, the Magistrate Judge cited

evidence in the record, which included evidence that Officer Layton’s testimony that he

has undergone multiple surgical operations as a result of the pain and loss of function in

his arm. The Court notes that emergency room records for Officer Layton were admitted

at trial. (See Doc. 13, PAGEID# 1030). The Court concludes that there was sufficient

evidence for a rational juror to conclude that Officer Layton suffered serious physical

harm. Accord State v. King, 160 Ohio App. 3d 386, 390, 827 N.E.2d 398, 401-402 (Ohio

Ct. App. 2005) (victim’s testimony regarding ongoing treatment coupled with medical

records was sufficient evidence to establish that harm suffered by victim was serious

under Ohio Rev. Code § 2901.01(A)(5)(c) and (e)).

       To the extent that Petitioner argues that there was insufficient evidence to show

that he knowingly caused serious physical harm to another, Ohio courts have held that

“felonious assault under R.C. 2903.11(A), combined with the definition of ‘knowingly’

found in R.C. 2901.22(B), does not require that a defendant intend to cause ‘serious

physical harm,’ but that the defendant acts with an awareness that the conduct probably



                                              4
will cause such harm.” State v. Mpanurwa, 102 N.E.3d 66, 69 (Ohio Ct. App. 2017)

(quoting State v. Anderson, 2010 WL 4632554, *3 (Ohio Ct. App. Nov. 16, 2010)).

      Therefore, the Court finds no error in the Magistrate Judge’s conclusion that

Petitioner is not entitled to relief based on Grounds One and Three.

      While Petitioner states that he is objecting to the Magistrate Judge’s conclusion

with regards to Ground Four, Petitioner does not provide any support for his objection.

Federal Rule of Civil Procedure 72(b)(2) states that if a party objects to a magistrate’s

report and recommendation, the party must file “specific written objections” to the

recommendation. Fed. R. Civ. P. 72(b)(2). A general objection to a magistrate’s report,

without specifically indicating the issues of contention, does not satisfy the “specific

written objections” requirement. Howard v. Secretary of Health and Human Servs., 932

F.2d 505, 509 (6th Cir. 1991); see also Slater v. Potter, 28 F. App'x 512, 513 (6th Cir.

2002) (“The filing of vague, general, or conclusory objections does not meet the

requirement of specific objections and is tantamount to a complete failure to object.”).

Therefore, the Court concludes that it is unnecessary to address the Magistrate Judge’s

conclusion with regards to Ground Four.

      Based on the foregoing, the Magistrate Judge’s May 25, 2018 R&R (Doc. 13) is

ADOPTED. Accordingly, it is hereby ORDERED that:

   1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Doc.

      5) is DENIED with prejudice;

   2. A certificate of appealability shall not issue with respect to the claims alleged in the

      petition, which have been addressed on the merits herein, because Petitioner has

      not stated a “viable claim of the denial of a constitutional right,” nor are the issues



                                              5
   presented “adequate to deserve encouragement to proceed further.” See Slack v.

   McDaniel, 529 U.S. 473, 475 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893

   & n.4 (1983)). See also 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

3. With respect to any application by Petitioner to proceed on appeal in forma

   pauperis, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal of

   this Order would not be taken in “good faith,” and, therefore, Petitioner is DENIED

   leave to appeal in forma pauperis upon a showing of financial necessity. See Fed.

   R. App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

   IT IS SO ORDERED.

                                                /s/ Michael R. Barrett
                                            JUDGE MICHAEL R. BARRETT




                                        6
